DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kharas (Patent/Publication Number 6,235,255). 
	Regarding claims 1, 11,  and 16, Kharas discloses a hydrocarbon adsorption and desorption complex for a vehicle comprising: zeolite (ZSM-5, MFI, MEL, FER, Beta, UTD-1 and the like, with MFI/ZSM-5 zeolite) particles containing cations (e.g. See Column 3, lines 5-15: In attempting to explain why some platinum on alumina/zeolite catalysts performed better than others having nominally the same composition, the inventor discovered that superior catalyst performance could be predicted by the sodium back ion exchange capacity of the zeolite used in the manufacture of the alumina/zeolite support. The use of those zeolites that exhibit sodium back ion exchange capacity of at least 0.75, measured as the mole ratio of Na to Al, produce better catalysts.); metal ions chemically bounded to the zeolite particles (e.g. See Tables 1-3; col. 3, lines 46-67; col. 4, lines 36-53); and metal oxides provided on outer surface of the zeolite particles (e.g. See Column 4, lines 36-50: The support of this invention is comprised of an inorganic oxide and zeolite. ….. High Si/Al zeolites that are candidates for use in the support include without limitation MFI, MEL, FER, Beta, UTD-1 and the like, with MFI/ZSM-5 zeolite being particularly preferred. Y-zeolite is not a high Si/Al zeolite as contemplated in this invention. Suitable inorganic oxides include, without limitation alumina, titania and zirconia, with alumina being preferred.), wherein the cations include cations of sodium and hydrogen, and a molar ratio of sodium to aluminum (Na/Al) of the zeolite particles is 0.7 or less (e.g. See EXAMPLE 2: A comparative catalyst was made in the same manner as in Example 1 using ZSM-5 having a sodium back exchange capacity such that the limiting Na/Al mole ratio was 0.45. The finished catalyst was designated Catalyst B and had the same nominal composition as Catalyst A.) (e.g. See EAMPLES 1-3; Tables 1-3; col. 3, lines 46-67; col. 4, lines 36-50).
	Regarding claim 2, Kharas further discloses wherein the zeolite particle is a zeolite socony mobil-5 (ZSM-5) zeolite (e.g. See col. 3, lines 46-67; col. 4, lines 36-50).
	Regarding claim 5, Kharas further discloses wherein a size of the hydrocarbon adsorption and desorption complex is 50 to 5000 nm, and a size of the metal oxides is 1 to 10 nm (e.g. See EXAMPLE 3: Diesel fuel was injected into the exhaust gas between the engine outlet and the converter inlet to adjust the hydrocarbon/NOx ratio to 10 at each load set point. NOx concentrations were determined using a chemiluminescent NOx analyzer. Because catalyst inlet temperature is varied by changing load, exhaust gas composition is slightly different at each test point. At the lowest temperature set point of 140.degree. C. used in the tests, the exhaust gas composition at the inlet to the converter was 85 ppm NOx, 259 ppm CO, 16.5% O2, 3.4% CO2, 860 ppm hydrocarbon, and the balance N2. At the highest temperature set point of 365 0C. used in the tests, the exhaust gas composition at the inlet to the converter was 162 ppm NOx, 172 ppm CO, 8.6% O2, 9.2% CO2, 1,538 ppm hydrocarbon, and the balance N2) (e.g. See EXAMPLE 3; See col. 6, lines 1-44).
	Regarding claim 6, Kharas further discloses wherein the metal ions are chemically bounded inside pores formed in the zeolite particles  (e.g. See EXAMPLE 1-3; col. 5-6, lines 1-67).
	Regarding claim 7, Kharas further discloses wherein the hydrocarbon adsorption and desorption complex exhibits adsorption of hydrocarbons at a temperature of 300° C. or lower, and exhibits oxidation of hydrocarbons at a temperature of 180° C. or higher (e.g. See EXAMPLE 1-3; col. 5-6, lines 1-67).
	Regarding claim 8, Kharas further discloses wherein an adsorbed amount of hydrocarbons of the hydrocarbon adsorption and desorption complex is 0.32 to 1.5 mmolCH4/g, and a hydrocarbon oxidation start temperature of the hydrocarbon adsorption and desorption complex is 180 to 350° C (e.g. See EXAMPLE 1-3; col. 5-6, lines 1-67).
	Regarding claims 9, 15, Kharas further discloses wherein the metal ions are cations of any one or more metals of elements of Groups 3 to 12, and the metal oxides are oxides of any one or more metals of elements of Groups 3 to 12 (e.g. See col. 4-5, lines 1-67).
	Regarding claim 10, Kharas further discloses wherein the metal ions include cations of any one or more metals of iron, cobalt, nickel, copper, zinc, rhodium, and cadmium, and the metal oxides are oxides of any one or more metals of iron, cobalt, nickel, copper, zinc, rhodium, and cadmium (e.g. See col. 2, lines 60-67; col. 4-5, lines 1-67).
	Regarding claim 12, Kharas further discloses wherein the controlling of the cation ratio includes mixing the zeolite particles with an ammonium salt aqueous solution or a sodium salt aqueous solution, the ammonium salt aqueous solution contains any one or more of ammonium sulfate, ammonium nitrate, ammonium chloride, ammonium acetate, ammonium persulfate, aqueous ammonia, ammonium bicarbonate, and ammonium formate, and the sodium salt aqueous solution contains any one or more of sodium nitrate, sodium chloride, sodium acetate, sodium persulfate, sodium bicarbonate, and sodium formate (e.g. See EXAMPLE 1; col. 3-4, lines 1-67).
	Regarding claim 13, Kharas further discloses wherein a wet impregnation method is used in the forming of the metal ions and the metal oxides (e.g. See EXAMPLE 1; col. 3-4, lines 1-67).
	Regarding claim 14, Kharas further discloses further comprising, after the forming of the metal ions and the metal oxides, performing hydrothermal treatment by injecting 5 to 15 mol % of water vapor at a temperature of 600°C to 900°C for one hour to 36 hours, wherein an hourly gas flow rate of a simulated exhaust gas including water vapor to the weight of the hydrocarbon adsorption and desorption complex is 10,000 to 200,000 mL/g.h (e.g. See EXAMPLE 1; col. 3-4, lines 1-67).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Xiao et al. (Pat./Pub. No. US 2010/0322847), Sung et al. (Pat./Pub. No. US 2019/0358615), Ogura et al. (Pat./Pub. No. US 2016/0030933), Yilmaz et al. (Pat./Pub. No. US 2011/0313226), and Kubota et al. (Pat./Pub. No. US 2020/0338539), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        November 19, 2022